In a matrimonial action, the plaintiff appeals, as limited by his brief, from so much of a judgment of divorce of the Supreme Court, Queens County (Durante, J.), dated March 22, 1996, as awarded the defendant attorney’s fees in the amount of $9,000.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Notwithstanding the plaintiffs general and conclusory assertions of impropriety on the part of the defendant’s counsel, his own former counsel, and the court, under the circumstances of this case the trial court here properly exercised its discretion in awarding counsel fees to the defendant (see, Domestic Relations Law § 238). Pizzuto, J. P., Altman, McGinity and Luciano, JJ., concur.